Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in schedule “A,” attached hereto, upon a stipulation on the basis of which I find that, except for the items of merchandise set forth in schedule “B,” also attached hereto, the proper basis for the determination of the value of the merchandise involved in the said appeals for reappraisement is foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, and that such value, in each instance, is the appraised unit value, less 2 per centum, net, packed.
The appeals for reappraisement having been abandoned as to the merchandise specified in schedule “B,” they are, to that extent, dismissed.
Judgment will issue accordingly.
Schedule “B”
Reappraisement No. Collector’s No. Entry No. Date of export
R58/17279 06225 932614-1/2 4/11/57
Birch plywood as follows:
BB grade, thick, 48" x 30"
R58/17280 06226 953585 5/17/57
Birch plywood as follows:
BJ/BB grade, %” thick, 60" x 60"